Per Curiam:
*676Mr. Omar Maria appeals from his judgment of conviction and sentence, following a jury trial, by the Circuit Court of Clay County, Missouri, for assault of a law enforcement officer and armed criminal action. Mr. Maria claims the trial court plainly erred in failing to sua sponte declare a mistrial or instruct the jury to disregard allegedly improper closing argument by the State that was not objected to by Mr. Maria at trial. Because a published opinion would have no precedential value, a memorandum of law has been provided to the parties. The judgment is affirmed. Rule 30.25(b).